Citation Nr: 1024545	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a left knee 
disability.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for intracranial 
hypertension (pseudotumor cerebri) with headaches.

4. Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

5. Whether new and material evidence has been received to 
reopen a claim of service connection for a disability of 
either ankle.

6. Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

7. Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1974 to April 1977, and thereafter had additional 
periods of service with the Hawaii Air National Guard.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from March 2004 and November 2005 rating decisions of 
the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2007, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  In 
September 2007, the case was remanded for additional 
development and to satisfy notice requirements.
The Board notes that the RO has adjudicated separately the 
Veteran's claims of service connection for PTSD and for a 
psychiatric disorder, other than PTSD.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
diagnosed is/are part and parcel of a service connection for 
PTSD claim.  Accordingly, the Board has consolidated these 
matters, and recharacterized the issue (as stated on the 
preceding page) to reflect that it is one of service 
connection of a psychiatric disability, however diagnosed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a variously diagnosed 
psychiatric disorder is decided herein.  The remaining issues 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


FINDING OF FACT

It is reasonably shown that the Veteran has a psychiatric 
disorder (variously diagnosed, to include PTSD) which had its 
onset in service.  


CONCLUSION OF LAW

Service connection for a variously diagnosed (to include 
PTSD) psychiatric disorder is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim of service connection for a 
variously diagnosed psychiatric disorder.

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any notice error or duty to assist omission is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran's service treatment records (STRs) show that in 
December 1974, she complained of cramps and dizziness, and 
reported being under a lot of stress from her job.  Her 
physician opined that her symptoms were directly related to 
that stress.  The assessment was multiple complaints due to 
environmental stress; Valium was prescribed.  The Veteran was 
recommended for counseling for severe job stress.  In July 
1975, she was seen once in the emergency room for chronic 
fatigue and tension, and on another occasion for vaginal 
discharge and pelvic cramping; Valium was prescribed on both 
occasions.  In December 1975, the Veteran complained she had 
been assaulted by her husband the evening before and wanted 
her physical bruises documented.  The physician noted some 
subjective tenderness, headaches, and other superficial 
scratches.  In January 1976, the Veteran received counseling 
from the mental health clinic service as a result of job-
related stress; it was noted that she was trying to transfer 
out of her division if possible.  In March 1976, the Veteran 
was involved in an automobile accident following which she 
complained of several physical injuries/ailments.  In January 
1977, the Veteran underwent a psychiatric evaluation after 
complaining of tremendous pressure; anxiety reaction was 
diagnosed, and Valium was prescribed.  Two days later, while 
the Veteran received treatment for an acute illness of 
gastroenteritis and urinary tract infection, it was noted 
that she appeared tired and nervous.

The Veteran's service personnel records show that in January 
1975, she was court-martialed over failing to obey an order 
to sweep and empty trash cans.  In February 1975, the January 
1975 court-martial order was set aside (without explanation).  
A March 1976 review shows the Veteran had outstanding 
performance and was recommended for supervisory training.  A 
September 1976 review shows that while her performance was 
outstanding, her duty performance had improved over the last 
couple of months after being counseled for tardiness and for 
not following the proper chain of command.

Postservice treatment records show that the first clinical 
documentation of a psychiatric disorder was in April 1978 
(approximately one year after the Veteran's separation from 
service) when Dr. R.G.P., a private physician, treated her 
for acute depression.  Thereafter, private and VA treatment 
records show the Veteran has (at various times) been given 
various psychiatric disorder diagnoses, including: severe and 
recurrent major depressive disorder (MDD) with psychotic 
features; generalized anxiety disorder; specific phobia, 
animal type; borderline personality disorder with histrionic 
and paranoid features; PTSD; dysthymic disorder; and bipolar 
disorder.

On July 2005 VA examination, the examining psychologist 
opined that the Veteran's current psychiatric disabilities 
were not related to her service, as there was no evidence in 
the file (other than her self-report) that such conditions 
had their onset in service.  The examiner also found that 
there was no evidence in the file (other than the Veteran's 
self-report) that any of her claimed in-service stressors had 
occurred.  

On August 2005 VA examination, the examining psychiatrist 
opined that it was "just as likely that [the Veteran's 
psychiatric] symptoms [had] resulted from domestic abuse 
and/or stressors that occurred either before or after her 
enlistment in the military as it [was] that they [were] due 
to an inservice stressor."  The examiner then noted that 
while the Veteran reported many in-service stressors that 
could be linked to her current psychiatric disabilities, 
there was no credible evidence in the file to corroborate 
that such stressors had occurred.

On October 2008 VA examination, the examining psychiatrist 
reviewed the Veteran's STRs, and noted that she was seen in 
service for stress and for an anxiety reaction.  After a 
review of her postservice treatment records as well as a 
thorough mental status examination, she diagnosed PTSD and 
bipolar disorder, which she described as "likely type 1" 
with current depressed mood.  She then opined that the 
Veteran had her first episode of depression while on active 
duty.  In a February 2009 addendum opinion, the examiner 
explained her opinion was based on the Veteran's report that 
"her first episode of significant depression was accompanied 
by chronic pain following motor vehicle accident while [on] 
active duty, in March 1976.  This accident is verified in the 
military file."  

In a February 2010 addendum opinion, the October 2008 VA 
examiner clarified that her previously rendered opinions (in 
October 2008 and in February 2009) were based on a review of 
the record, and were not based solely on the Veteran's self-
reported history.  In particular, she highlighted the 
specific STRs and service personnel records that she 
considered while rendering her opinion, and stated:

After reviewing the [claims file] for yet a third 
time in its entirety, it is clear that Veteran's 
military history was fraught with multiple physical 
and mental health complaints, leading her to 
multiple emergency room visits, and at least 2 
different referrals for mental health evaluation 
with recommended follow-up.  Emergency room 
clinicians clearly state that some of Veteran's 
physical complaints were likely secondary to 
anxiety and not due to physical diagnoses alone.  
She was treated on a chronic basis with anti-
anxiety agent Valium, and given rests in quarters 
for psychological symptoms.  Anxiety was referenced 
as secondary to "job stress."

The examiner then opined, "While no one stressor was 
identified for purposes of my evaluation, it is my opinion 
that there is documentation to support multiple stressors 
which likely caused Veteran's current [psychiatric 
disabilities]," and explained that there were multiple notes 
to support the Veteran's reports of a motor vehicle accident, 
incidents of domestic violence, job stress, and harassment in 
service.  She emphasized:

My diagnosis of [the various psychiatric disorders] 
are based on Veteran's current symptoms.  My 
opiniion [sic] regarding the diagnoses' link to 
military service is based on multiple notes by 
clinicians over the course of her military career, 
as described above.  Specific diagnoses [of 
psychiatric disorders] are not located in the [STR] 
active duty notes by this clinician; however, there 
are multiple references to treatment for anxiety 
and depression, with regard to counseling, which is 
evidenced in the [claims file] by the 
recommendation of emergency room clinicians.

As outlined above, the record includes both medical evidence 
that tends to support the Veteran's claim of service 
connection for a variously diagnosed psychiatric disorder and 
medical evidence that is against this claim.  When evaluating 
this evidence, the Board must analyze its credibility and 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In evaluating medical opinions, the Board may place 
greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by 
the medical professionals, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  While claims 
file review is not required for a medical opinion to have 
probative value, it must be clear from the record that the 
opinion provider was aware of any pertinent facts relevant to 
determining the etiology of a disability.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (finding 
that the relevant focus is not on whether the clinician had 
access to the claims file, but instead on whether the 
clinician was "informed of the relevant facts" in rendering 
a medical opinion).

Here, the Board places greater weight on the October 2008 VA 
examiner's opinions as they reflect a more thorough review of 
the medical evidence of record and includes a detailed 
explanation of rationale.  Significantly, both the July 2005 
VA examiner and August 2005 VA examiner failed to observe 
and/or discuss the significance of the Veteran's treatment 
for stress and anxiety while in service when they opined that 
the Veteran did not have a current psychiatric disorder that 
was related to her service.  Accordingly, the Board concludes 
that service connection for a variously diagnosed psychiatric 
disorder is warranted. 


ORDER

Service connection for a variously diagnosed (to include 
PTSD) psychiatric disorder is granted.


REMAND

Regarding the Veteran's claim to reopen a claim of service 
connection for intracranial hypertension (pseudotumor 
cerebri) with headaches, her STRs show that in December 1974, 
she complained of headaches.  It was noted that she had a 
history of headaches, and that they had recently worsened 
secondary to problems at her duty station; tension headache 
was diagnosed.  May 1975 STRs document that the Veteran was 
struck in the left eye with a softball.  In December 1975, 
she reported to the emergency room because she had been 
assaulted by her husband the evening before and wanted her 
bruises documented.  Amongst her various complaints, she 
complained of headaches.  In March 1976, the Veteran was 
involved in an automobile accident.

Postservice treatment records include 1979 medical records 
from Tripler Army Medical Center and Fitzsimons Army Medical 
Center showing that the Veteran was treated (as a military 
dependent) for benign intracranial hypertension and 
pseudotumor cerebri, as well as 1979 private treatment 
records from Dr. B.I.M. showing treatment for pseudotumor 
cerebri.  August 1997 to April 2007 VA treatment records show 
that the Veteran's active problems include a migraine.

The Veteran was afforded a VA examination in August 2005.  
The examiner reviewed her claims file and noted that in May 
1979, the Veteran complained of headaches and papilledema, 
and reported having weight problems dating back to the early 
1970s, and stated that in 1976 she took amphetamines (for 
weight loss) that resulted in severe frontal headaches; 
intracranial hypertension and pseudotumor cerebri were 
diagnosed.  After a physical examination, the examiner 
opined, "The veteran continues to report headaches . . . and 
has some residual findings of pseudotumor cerebri on exam . . 
. The onset of the pseudotumor, according to the available 
medical records, appears to be 1979 . . . The medical records 
support the diagnosis of pseudotumor but indicate resolution 
of symptoms following treatment.  Current headaches are 
migraines; there is no papilledema and no further indication 
of increased intracranial pressure.  Therefore the 
pseudotumor is resolved."  

The Court has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the August 
2005 VA examiner focused only on the Veteran's pseudotumor 
cerebri (for which the examiner found the Veteran did not 
have a current disability) and failed to give an opinion as 
to whether the Veteran's current migraines were related to 
her service, to include her complaints of headaches, and/or 
history of physical assault, car accident, and/or softball 
injury therein.  Notably, the Veteran's claim of service 
connection in this matter is not limited only to her 
pseudotumor cerebri, but also includes headaches/migraines.  
See Clemons, supra.

Regarding the Veteran's claim of service connection for a 
left knee disability and her claims to reopen claims of 
service connection for a right knee disability and for a 
disability of either ankle, these matters were denied in an 
April 2007 rating decision.  The Board noted in its September 
2007 remand that the Veteran had submitted a timely notice of 
disagreement (in July 2007) in these matters, and that the RO 
had not issued a statement of the case (SOC) to address them.  
Consequently, pursuant to Manlincon v. West, 12 Vet. App. 
238, 240 (1999), the Board remanded these claims and 
instructed the RO that the issues remained pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and required 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
Specifically, the Board instructed the RO to issue an SOC in 
the matters of service connection for a left knee disability, 
and whether new and material evidence had been received to 
reopen claims of service connection for a right knee 
disability and for a disability of either ankle, and to 
notify the Veteran that these matters would only be before 
the Board if a timely substantive appeal was submitted.  
Careful review of the claims file found that the RO has not 
issued an appropriate SOC in these matters.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Regarding the claim to reopen a claim of service connection 
for a low back disability, the Board notes that its September 
2007 decision/remand referred this matter to the RO for 
appropriate action, stating, "During the June 2007 hearing 
and in a July 2007 statement, the veteran raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action."  A review of the record found that (on remand) this 
was not completed; however, the Board notes that this matter 
was in fact adjudicated and denied in an April 2007 rating 
decision.  [Notably, the April 2007 rating decision and the 
attached letter to the Veteran advise her that "no new and 
material evidence has been received to reopen the claim of 
service connection for glaucoma"; however, a review of the 
"Reasons for Decision" section shows that such matter was 
not adjudicated in the rating decision.  Rather, the RO 
adjudicated the matter of, "Whether new and material 
evidence has been received to reopen the claim for service 
connection for chronic low back disorder" (which was not 
listed/identified in the "Decision" portion of the rating 
decision or in the rating decision's accompanying notice 
letter).]  As the July 2007 statement serves as a timely NOD 
with the April 2007 rating decision in this matter, the RO 
must also issue an appropriate SOC in this matter.  See 
Manlincon, supra.

The matter of entitlement to TDIU is inextricably intertwined 
with RO implementation of the Board's grant of service 
connection for a psychiatric disability (as well as the 
further matters remaining to be decided on appeal), and 
consideration of the appeal in the matter of TDIU must be 
deferred pending final resolution of the other matters.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. 	The RO should arrange for the 
Veteran to be examined by a neurologist to 
determine the nature and likely etiology 
of her intracranial hypertension 
(pseudotumor cerebri) with headaches, if 
any.  The Veteran's claims file, to 
include this remand, must be reviewed by 
the examiner in conjunction with the 
examination.  Upon examination and 
interview of the Veteran, and review of 
pertinent medical history, the examiner 
should provide opinions responding to the 
following:

(a) What is (are) the diagnosis(es) for 
the Veteran's current cerebral 
disability(ies), if any?  The examiner is 
asked to specifically discuss the 
diagnoses already of record, including 
intracranial hypertension, pseudotumor 
cerebri, and migraines.

(b) For each cerebral disability 
diagnosed, please provide an opinion as to 
whether such is, at least as likely as not 
(50 percent or better probability), 
related to the Veteran's service, to 
include her complaints of headaches, 
and/or history of physical assault, car 
accident, and/or softball injury therein.

The examiner must explain the rationale 
for all opinions given.

2. 	The RO must (as the Board's 
previous remand instructed) issue an 
appropriate SOC in the matters of 
entitlement to service connection for a 
left knee disability, and whether new and 
material evidence has been received to 
reopen claims of service connection for a 
low back disability, a right knee 
disability, and a disability of either 
ankle.  The Veteran must be advised of the 
time limit for filing a substantive 
appeal, and that, in order for the Board 
to have jurisdiction in these matters, she 
must submit a timely substantive appeal.  
If the appeal is timely perfected, these 
matters are to be returned to the Board.

3. 	The RO should then re-adjudicate 
the claims remaining on appeal (TDIU after 
implementation of the Board's grant of 
service connection for a psychiatric 
disability).  If either remains denied, 
the RO should issue an appropriate 
supplemental SOC and afford the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


